CCA 201200164. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Navy-Marine Corps Court of Criminal Appeals is affirmed.* [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is noted that the military judge neglected to seal the portion of the record and exhibits pertinent to an MRE 412 closed hearing. Accordingly, the Clerk is directed to seal Appellate Exhibits V and VI and pages 45-60 of the transcript.